Citation Nr: 0314664	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased initial rating for service-
connected post-traumatic stress disorder (PTSD), currently 
rated 50 percent disabling.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active service from January 1945 to June 
1946.

The veteran initially filed a claim in September 1988 for 
service connection for claims to include PTSD.  By rating 
action of April 1989, service connection for PTSD was denied.  
The veteran appealed the April 1989 rating decision and a 
Board of Veteran's Appeals (Board) decision in December 1990 
denied that issue.  In April 1991, the veteran filed a claim 
to reopen his claim for service connection for PTSD.  This 
appeal arises from the April 1994 rating decision from the 
Boston, Massachusetts Regional Office (RO) that denied the 
veteran's claim to reopen his claim for service connection 
for PTSD.  A Notice of Disagreement was filed in April 1994 
and a Statement of the Case was issued in October 1994.  A 
substantive appeal was filed in October 1994 with request for 
a hearing at the RO before a member of the Board.

A Board decision was issued in June 1997 that granted the 
veteran's request to reopen his claim for service connection 
for PTSD, and the case was remanded to the RO for further 
development.  In November 1998, the case was returned to the 
Board.

In connection with this case, hearings were held at the RO 
before a local hearing officer in March 1990 and March 1994.  
On December 12, 1995, a hearing was held at the RO before a 
member of the Board.  

In a January 1999 decision, the Board granted service 
connection for PTSD, the RO subsequently assigned a 50 
percent rating for the condition.  The veteran filed a timely 
appeal for an increased initial rating.  The Board notes that 
the RO adjudicated the claim as one for increased rating.  
However, in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (formerly, the 
United States Court of Veterans Appeals) (Court) in the case 
of Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
recharacterized the issue as involving the propriety of the 
initial evaluation assigned.

The veteran requested another hearing before a Member of the 
Board in April 2000.  In June 2000, the RO sent the veteran a 
letter to schedule such a hearing.  In a statement received 
in October 2000, the veteran withdrew his request for the 
hearing. 

In an November 2000 rating decision, the RO denied 
entitlement to TDIU.  The veteran perfected a timely appeal 
regarding the issue.  

During the course of this appeal, the veteran relocated to 
New Hampshire, and his claim is now being handled by the 
Manchester, New Hampshire RO.


REMAND

In January 18, 2003, the Board undertook further development 
of this case to avoid remanding it to the RO.  The Board had 
that authority pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
Very recently, however, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs 
invalidated a portion of the Board's development regulations, 
specifically 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Under 
the former 38 C.F.R. § 19.9(a)(2), the Board could consider 
additional evidence without having to either remand the case 
to the agency of original jurisdiction (i.e., the RO) for 
initial consideration or, alternatively, by obtaining a 
waiver from the veteran. 

VA's General Counsel (GC) since has issued a precedent 
opinion in response.  See VAOPGCPREC 1-2003 (May 21, 2003).  
Briefly stated, the opinion holds that:  
 
·	the Board retains the authority to develop evidence in 
an appeal, but may not decide the appeal absent a waiver 
of originating agency consideration; 
·	the Board has the authority to obtain such waivers; 
·	the Board has the authority to issue "VCAA letters," 
subject to the limitations set forth in the Court's 
decision; 
·	the Board is not required to identify and readjudicate 
appeals decided under the "development regulations" in 
effect prior to May 1, 2003.
 
As part of the Board's January 2003 development, it was 
requested that the veteran undergo a VA PTSD examination to 
obtain a medical opinion concerning the severity of his PTSD.  
However, the report of that examination is incomplete as it 
does not include all of the pertinent findings to 
sufficiently evaluate the disability in question.  The 
examiner did not address many of the questions of that have 
been repeated in Paragraph 3, below.  

In light of these and the other procedural due process 
concerns that remain, even after the GC opinion, as a result 
of the Federal Circuit's partial invalidation of the Board's 
development regulations, the Board finds that it is in the 
veteran's best interest if his claim was remanded to the RO 
for the further development and consideration.  
 
Accordingly, to ensure that VA has met its duties to notify 
and assist the veteran in developing the evidence pertinent 
to his claim, and to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for the 
following development and consideration:  
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West. 2002) are fully complied with and 
satisfied.  This includes notification of 
the law, as well as compliance with 
the notice requirements as to what VA 
will do and what the appellant must do, 
as discussed in Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable laws and regulations, all 
such development must be accomplished.  
 
2.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers (VA and 
non-VA) who may possess additional 
records relevant to treatment of his PTSD 
since January 2003.  the RO should 
specifically attempt to obtain the 
appellant's medical records (as opposed 
to reports) from Paul S. Laffer, M.D., 
and Maressa Hecht Orzack, Ph.D.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records (not currently on file) 
directly from the providers.  The RO 
should also request that the veteran 
provide any additional relevant medical 
records he may possess.  Failures to 
respond or negative replies to any 
request must be noted in writing and 
associated with the claims folder.  
 
3.  If possible, the RO should return the 
claims folder and the February 2003 VA 
medical examination report to that same 
examining VA physician for the 
preparation of an addendum to the report 
of that evaluation.  If additional 
examination is found to be necessary for 
preparation of an addendum, or in the 
event that examiner is unavailable, 
further psychiatric evaluation of the 
veteran must be undertaken.  Otherwise, 
the February 2003 examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner should not 
assign a percentage rating for the 
appellant's PTSD, but should render a 
multi-axial diagnosis, to include 
assignment of a Global Assessment (GAF) 
score and explanation of what the score 
means.  If more than one psychiatric 
disorder is diagnosed, the examiner 
should expressly indicate whether it is 
possible to distinguish the 
symptomatology attributable to service-
connected psychiatric impairment from 
that attributable to any nonservice-
connected psychiatric impairment (to 
include any diagnosed personality 
disorder); and, if so, the percentage or 
portion of the assigned GAF score 
representing impairment due to the 
service-connected PTSD.  The examiner 
should clearly indicate if it is not 
possible to separate the symptoms and 
effects of the service-connected 
psychiatric disability from any 
nonservice-connected psychiatric 
disability.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
In providing an assessment of the 
severity of the appellant's service- 
connected psychiatric impairment 
(considerable, severe, or total), the 
examiner should specifically indicate 
whether virtual isolation in the 
community, psychoneurotic symptoms 
bordering on gross repudiation of 
reality, or demonstrable inability to 
obtain or retain employment is shown; or 
whether the disability otherwise produces 
total occupational and social impairment.  
The examiner should specifically address 
the effect of the service-connected PTSD 
on the appellant's ability to be 
gainfully employed.  Social adaptability 
should be discussed only insofar as it 
impacts on industrial adaptability.  The 
examiner should comment on whether the 
service-connected disability precludes 
the appellant from performing 
substantially gainful employment.

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
examination report and required opinion 
is responsive to and in complete 
compliance with the directives of this 
remand.  If it is not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).  
 
5.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased initial rating for PTSD.  Where 
appropriate, the RO should apply both the 
old and new criteria for rating PTSD, 
with application of those criteria that 
are more favorable to the veteran.  
If the determination remains adverse to 
the veteran, both he and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the RO should ensure that 
requirements of the VCAA are met.  
Additionally, the SSOC should contain a 
summary of the evidence received since 
the September 2001 SSOC was issued.  An 
appropriate period of time should be 
allowed for response.  
 
Following completion of the requested development, the case 
should be returned to the Board, if otherwise in order.  The 
purposes of this REMAND are to further develop the record and 
to accord the veteran due process of law.  By this REMAND, 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



